            Case 2:20-cv-00940-KJD-NJK Document 9 Filed 06/26/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF NEVADA
10
11   AIMEE O’NEIL,
                                                              Case No.: 2:20-cv-00940-KJD-NJK
12           Plaintiff(s),
                                                                     TRANSFER ORDER
13   v.
14   CITY OF OSWEGO,
15           Defendant(s).
16          Pending before the Court is Plaintiff’s application to proceed in forma pauperis and
17 proposed complaint. Docket Nos. 1, 1-1. The federal venue statute requires that a civil action be
18 brought in (1) a judicial district in which any defendant resides, if all defendants reside in the same
19 state where the district is located; (2) a judicial district in which a substantial part of the events or
20 omissions giving rise to the claim occurred, or a substantial part of property that is the subject of
21 the action is situated; or (3) a judicial district in which any defendant is subject to personal
22 jurisdiction at the time the action is commenced, if there is no district in which the action may
23 otherwise be brought. 28 U.S.C. § 1391(b). If a case has been filed in the wrong district, the
24 district court in which the case has been incorrectly filed has the discretion to transfer such case to
25 any district in which it could have been brought. 28 U.S.C. § 1406(a); see also Parks v. Johnson,
26 2016 U.S. Dist. Lexis. 16284, *1 (D. Nev. Feb. 9, 2016).
27          Here, Plaintiff’s claims arise out of alleged conduct by the City of Oswego, which is in
28 New York. For example, Plaintiff alleges that the City refused to release records and/or altered

                                                       1
           Case 2:20-cv-00940-KJD-NJK Document 9 Filed 06/26/20 Page 2 of 2




 1 records. Plaintiff also alleges that a City employee sexually harmed her child. Plaintiff also alleges
 2 that a City employee traveled to Florida at one point. Plaintiff has not alleged any connection of
 3 any kind between her claims and this District. None of the above venue provisions renders this
 4 District a proper venue for this case.
 5         Accordingly, it is hereby ORDERED that the Clerk of Court transfer this matter to the
 6 Northern District of New York and that this case be closed.1
 7         IT IS SO ORDERED.
 8         Dated: June 26, 2020
 9                                                                ______________________________
                                                                  Nancy J. Koppe
10                                                                United States Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26         1 An order transferring venue does not address the merits of the case and, therefore, is a
   non-dispositive matter that is within the province of a magistrate judge’s authority under 28 U.S.C.
27 § 636(b)(1)(A). See Pavao v. Unifund CCR Partners, 934 F. Supp. 2d 1238, 1241 (S.D. Cal. 2013)
   (collecting cases); see also Ross v. Lane Community College, 2014 WL 3783942, *4 (D. Nev. July
28 31, 2014) (holding that a transfer under 28 U.S.C. § 1406(a) is a non-dispositive matter).

                                                     2
